department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n employer_identification_number number release date se t eo ra t date date u i l nos legend m n x x y dear ------------------ this is in response to a letter dated date from your authorized representative requesting a series of rulings on your behalf regarding the tax consequences assoc iated with the transactions described below in a letter dated date you amended your ruling_request you were incorporated in the state of m you have been recognized as an organization exempt from federal income_taxation under sec_501 of the internal_revenue_code and sec_501 of the code metropolitan area most of your member jurisdictions are relatively small cities townships and villages near n you operate under the direction of a fulltime elected volunteer board_of trustees you you are a membership_organization open to political subdivisions in the greater n member jurisdictions are required to purchase or construct capital assets and your members requested that you look into the feasibility of offering sponsoring you offer your members a variety of collaborative programs and training including were incorporated to promote cooperation and collaboration among local governments primarily in the greater n area by means of data collection analysis and dissemination education and consulting services you seek to accomplish this mission through information exchange cost reductions shared resources interjurisdictional collaboration and the development of new approaches to finance capital acquisitions information services training and development judgment use of force training for police officers at a firearms training simulator you own mutual aid pacts for public works coordinated and maintained by you and a training program for disaster preparedness you fund your programs through a combination of membership dues and fees charged to members participating in some of your collaborative projects improvements such as fire trucks police cruisers fire stations police stations other municipal vehicles and buildings and road improvements you state that because many of the jurisdictions are small their borrowing needs are commensurate with their size as a result when acting alone the jurisdictions are forced to engage in relatively expensive financing programs administering or coordinating a capital_asset financing program in response you established a capital_asset financing program program in the form of a loan pool which would allow your members to pool their anticipated borrowing needs from the loan pool participating jurisdictions issue fractionalized interest general obligations bonds which represent the amount of general obligation bonds that each would have otherwise issued the liability of each participating jurisdiction is limited to the fractionalized interest you state that by permitting the jurisdictions to pool their borrowing needs and issue bonds as a part of a larger pool the participating jurisdictions realize substantial savings in the form of credit enhancements on the larger borrowing lower interest rates and lower administrative costs of issuance lowering interest rates and administrative costs for participants to preserve the economies of scale and cost savings produced by the program you determined that each of the loan pools that you had scheduled for the following year would require a minimum issue of dollar_figurex million of bonds after canceling the first of several planned loan pools because of insufficient demand you realized that the size of your membership and their respective financial demands would prevent you from offering the loan pool as regularly as your members desired you further determined that the participation of nonmember jurisdictions would increase the benefits received by your members as you would be able to offer loan pools several times a year making the program available to members when they need it you state that larger bond pools should result in even lower interest rates and administrative savings for all participants including your members you explain that offering the program to both your members and non- members is a natural extension of your mission of assisting municipalities and townships to operate in the most efficient manner possible you anticipate that any future bond issues under the program will be on substantially you further state that a ------- bond issuance fully achieved the program objectives of similar terms and conditions as the ------- issue for which you received a fee of dollar_figurey from the bond proceeds for administering implementing and coordinating the initial bond issue under the program the fee to be received for future bond issues is undetermined at this point however you state that it would likely be proportionate on a percentage basis to the fee received in the --- ------ issue and negotiated at arms-length with the underwriter you have requested the following rulings the proposed transactions described herein will not jeopardize the tax-exempt status of x as an organization described in sec_501 of the code fees received by x for administering implementing and coordinating the future issuance of general obligation bonds by both member and non-member jurisdictions under guidelines that are substantially_similar to those of the program to finance the acquisition of capital assets i will not constitute unrelated_business_taxable_income within the meaning of sec_512 of the code and ii will not be subject_to the tax on unrelated_business_income imposed by sec_511 of the code sec_511 of the code imposes a tax on the unrelated_business_taxable_income of sec_501 of the internal_revenue_code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other purposes provided that no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual organizations described in sec_501 sec_512 of the code defines unrelated taxable business income as the gross_income derived from any unrelated_trade_or_business regularly carried on by the organization sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_1 c -1 c of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations defines charitable in its generally accepted legal sense and includes among other things the erection or maintenance of public buildings monuments or works and the lessening of the burdens of government an activity is a burden of government if there is an objective manifestation by the governmental_unit that it considers the organization's activities to be its burden the interrelation- ship between the governmental_unit and the organization may provide evidence that the governmental_unit considers the activity to be its burden whether the organization is actually lessening the burdens of government is determined by considering all of the relevant facts and circumstances sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes only where the conduct of the business activity has substantial causal relationship to the achievement of exempt purposes thus for the conduct_of_a_trade_or_business from which a particular amount of gross_income is derived to be substantially related to the purposes for which exemption is granted the production or distribution of the goods or performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes the criteria the service uses to determine if an organization's activities further the charitable purpose of lessening the burdens of government are contained in revrul_85_1 1985_1_cb_141 and revrul_85_2 1985_1_cb_141 the criteria are first that a governmental_unit considers the organization's activities to be its burden and second that the activities actually lessen the burden revrul_85_1 further states revrul_70_583 1970_2_cb_114 holds that an organization furthers the charitable purpose of lessening the burdens of government by operating a community correctional center that rehabilitates prisoners selected by the courts or governmental custodial agencies revrul_74_361 1974_2_cb_159 holds that a nonprofit organization that was organized and operated as a volunteer fire company to provide fire protection and ambulance and rescue services to a community qualifies for exemption as a charitable_organization under sec_501 of the code x was formed to promote cooperation and collaboration among local governments cost reductions shared resources interjurisdictional collaboration and the development of new approaches to finance capital acquisitions are some of the ways in which x seeks to accomplish its exempt purposes x’s membership is comprised mostly of relatively small cities townships and villages one of the activities in which x has been engaged is the establishment of a program under which its members can pool their resources in order to finance the acquisition of capital assets through the issuance of general obligation bonds x has determined that by including nonmember political subdivisions in the program both the member and nonmember jurisdictions would benefit from economies of scale that would not otherwise be available to them reducing the costs of financing projects for all the participants through the program x would further the charitable purpose of lessening the burdens of government as set forth in revrul_85_1 and revrul_85_2 furthermore the fees received by x in connection with the issuance of the general obligation bonds an activity that is substantially related to x’s exempt_purpose would not be subject_to the tax imposed under sec_511 of the code based on the information submitted and assuming your organization will operate as stated above we rule as follows the proposed transactions described herein will not jeopardize the tax-exempt status of x as an organization described in sec_501 of the code fees received by x for administering implementing and coordinating the future issuance of general obligation bonds by both member and non-member jurisdictions under guidelines that are substantially_similar to those of the program to finance the acquisition of capital assets i will not constitute unrelated_business_taxable_income within the meaning of sec_512 of the code and ii will not be subject_to the tax on unrelated_business_income imposed by sec_511 of the code this ruling applies the applicability of sections to the facts represented above we express no opinion as to the tax consequences of the transaction under any other provisions of the code this ruling is directed only to x sec_6110 of the code provides that it may not be used or cited as precedent because this letter could help resolve any future questions about tax consequences of your activities you should keep a copy of this ruling in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter andrew f megosh jr acting manager exempt_organizations technical group sincerely
